Exhibit 10(b)


RETIREMENT AGREEMENT AND GENERAL RELEASE
This RETIREMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between Lawrence L. Gellerstedt III (“Gellerstedt”), an individual
resident of Georgia, Cousins Employees LLC, a Georgia limited liability company
(“CELLC”), Cousins Properties Incorporated (the “CPI”) and Cousins Properties
LP, a Delaware limited partnership (“CPLP”), along with the subsidiaries,
parents and affiliated entities of any of CELLC, CPI or CPLP, including the
successors and assigns of CELLC, CPI, CPLP or any such related entities
(collectively, “Company”).
WITNESSETH
WHEREAS, Gellerstedt is employed with the Company as its Executive Chairman of
the Board;


WHEREAS, Gellerstedt will retire from his employment with the Company and all
offices he holds with the Company and its subsidiaries and affiliates effective
on April 21, 2020 (the “Retirement Date”);
WHEREAS, the Company has agreed to provide Gellerstedt with certain payments and
benefits to which he would not otherwise be entitled, as provided in this
Agreement; and
WHEREAS, Gellerstedt and the Releasees (as defined below) want to settle fully
and finally all differences, disputes and potential disputes between them
arising out of Gellerstedt’ employment and retirement from the Company as set
forth below;
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
1. Retirement. Gellerstedt will retire and his employment with the Company and
any of its subsidiaries and affiliates will cease effective as of the end of the
business day on the Retirement Date.


2. Consideration. Provided that Gellerstedt satisfies the conditions of this
Agreement (including, without limitation, Sections 6, 7, 8 and 9 below), the
Company will provide Gellerstedt the following consideration (the
“Consideration”):
A. Bonus. Provided that (i) Gellerstedt has not revoked the release provisions
in Section 3 (as provided in Section 2(C) below), Gellerstedt will receive a
cash bonus in the amount of $152,000, which will be paid on or about May 11,
2020.
B. Long-Term Incentive Compensation. So long as Gellerstedt has not revoked the
release provisions in Section 3 (as provided in Section 2(C) below), the Company
shall provide the following additional benefits with respect to certain
long-term incentive compensation awards granted to Gellerstedt. Except as
specifically changed in this Section 2(B), long-term incentive compensation
awards shall be governed by the terms of the applicable award agreement.
(1)    The Company shall accelerate vesting with respect to all shares of
restricted stock (“Restricted Stock”) issued to Gellerstedt under the Company’s
2009 Incentive Stock Plan (the “2009 Plan”), so that all such shares will vest
on May 12, 2020 and will be promptly thereafter issued to Gellerstedt, less
applicable tax withholding.
(2) With respect to restricted stock units (“Restricted Stock Units”) issued to
Gellerstedt under the Company’s 2005 Restricted Stock Unit Plan (“RSU Plan”),
because Gellerstedt has attained Retirement (as defined in the Restricted Stock
Units award agreements), Gellerstedt will be deemed to have satisfied any
requirement of continued employment, but such Restricted Stock Units will vest
and/or become payable only if the Company meets the applicable performance
goals. The number of vested Restricted Stock Units will be determined based upon
the Company’s performance relative to the performance goals as set forth in the
applicable award agreement, and will be paid to Gellerstedt, less applicable tax
withholding, at the same time such Restricted Stock Units are paid to other
executives.
(3) With respect to the Stock Options issued to Gellerstedt under the Company’s
2009 Plan, the strike price and the expiration of February 14, 2021 shall remain
unaffected by this Agreement. The terms and conditions of the exercise of such
Stock Options, if any, shall be governed by the terms of the award agreements.
This Section 2(B) will amend and supersede any terms of the agreements related
to the Restricted Stock which conflict with this Section 2(B) and, except as
provided in this Section 2(B), such agreements shall continue in full force and
effect.
C. Release Revocation Right. Gellerstedt will have 21 days to consider the
release provisions set forth in Section 3 below and 7 days following the
execution of this Agreement to revoke such release. The parties agree that the
Company will be relieved





--------------------------------------------------------------------------------

Exhibit 10(b)


of its obligations under Sections 2(A) and 2(B)(1) if the release is revoked
during any applicable revocation period. Notwithstanding anything to the
contrary set forth herein, in no event will the Company’s obligations with
respect to the Restricted Stock Units or Stock Options be affected by any such
timely revocation.
D. Information Regarding Accrued Base Salary and PTO. Regular wages earned
through the Retirement Date will be paid to Gellerstedt on the next regularly
occurring payroll of Company. Any adjustments as well as accrued, unused Paid
Time Off (“PTO”) will be paid not later than the third regularly occurring
payroll of Company after the Retirement Date. Notwithstanding anything to the
contrary set forth herein, the Company acknowledges and agrees that Gellerstedt’
eligibility for accrued but unpaid base salary and PTO described in this Section
2(D) shall in no way be conditioned upon the execution of this Agreement or the
non-revocation of the release in Section 3.
E. Benefit Information. Gellerstedt’ Company-sponsored plan benefits will end on
the last day of the month in which the Separation Date occurs. Under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Gellerstedt
may be eligible to continue his health insurance coverage at group rates for up
to 18 months. The Company will reimburse Gellerstedt (subject to applicable tax
withholding) for amounts expended by Gellerstedt to purchase (via COBRA) for
himself and his spouse through the Company’s health plan for the period that
begins on the Retirement Date and ends on the earlier of (i) the date
Gellerstedt becomes employed with an employer with whom Gellerstedt is eligible
for health insurance benefits provided through that employer, or (ii) March 31,
2021. Gellerstedt will tender reasonable and satisfactory proof of such
expenditures, if any, to the Company within thirty (30) days of such
expenditure, and the Company will reimburse Gellerstedt for such expenses within
thirty (30) days of receipt of such proof. Gellerstedt also agrees to inform he
Company of his becoming employed with an employer with whom Gellerstedt is
eligible for health insurance benefits provided through that employer, promptly
upon beginning such employment. Notwithstanding anything to the contrary set
forth herein, the Company acknowledges and agrees that Gellerstedt’ eligibility
for COBRA benefits shall in no way be conditioned upon the execution of this
Agreement or the non-revocation of the release in Section 3; provided, however,
that a timely revocation of such release shall also relieve the Company of the
obligation to reimburse Gellerstedt for any COBRA payments actually made by him.
F. Acknowledgements. Gellerstedt acknowledges and agrees that the Consideration
encompasses and is in lieu of and in full satisfaction of any and all other
payments which Gellerstedt is owed, is potentially owed, or claims to be owed to
him by the Company, regardless of where arising (except for any benefits owed,
under the written terms of the Company’s benefit plans, through the Retirement
Date or as otherwise specifically stated herein, base salary accrued through the
Retirement Date, expenses incurred but unpaid up to the Retirement Date that are
reimbursable in accordance with Company policy, rights under any outstanding
Stock Option Agreements, rights to indemnification that Gellerstedt may have
under the Company’s articles of incorporation, bylaws, and the Indemnification
Agreement dated June 19, 2007, and any coverage that Gellerstedt may have under
any liability policy covering officers and directors) as of the Retirement Date
including, without limitation, any other salary, severance, benefits, bonuses,
deferred compensation, incentive compensation or equity compensation. For the
avoidance of doubt, there shall be no benefits paid by the Company of any sort
with respect to any of the Consideration, except as noted in this Section 2.
3. Release and Covenant Not to Sue.
A. Gellerstedt General Release. As a material inducement of the Company to enter
into this Agreement, Gellerstedt hereby irrevocably and unconditionally
releases, acquits, and forever discharges the Company and the Company’s former
and current employees, partners, members, managers, supervisors, attorneys,
investors, agents, officers, directors, and affiliates, including parent
companies, subsidiaries, benefit plans and divisions (collectively, with the
Company, the “Releasees”), (except as to the Consideration and any benefits
owed, under the written terms of the Company’s benefit plans, through the
Retirement Date or as otherwise specifically stated herein, base salary accrued
through the Retirement Date, expenses incurred but unpaid up to the Retirement
Date that are reimbursable in accordance with Company policy, rights to
indemnification that Gellerstedt may have under the Company’s articles of
incorporation, bylaws, and the Indemnification Agreement dated June 19, 2007,
and any coverage that Gellerstedt may have under any liability policy covering
officers and directors) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, fixed or contingent,
including, but not limited to, any claims for compensatory damages, special
damages, punitive damages, or any other form of compensation from the Releasees
or any of them, or based upon any contract, covenant of good faith and fair
dealing, or any tort, or any federal, state, or other governmental statute,
regulation, ordinance or common law, including, without limitation claims for
unpaid wages, vacation pay, or other fringe benefits; breach of any covenant of
good faith and fair dealing; breach of an express or implied contract; violation
of any other legal, equitable or contractual duty arising under the laws of any
state or locality, or the laws of the United States, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e, et seq.; 42 U.S.C. § 1981; Executive Order 11246, 30 Fed. Reg. 12319; 42
U.S.C. § 1985(3); the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701,
et seq.; the Americans with Disabilities Act, 42 U.S.C.





--------------------------------------------------------------------------------

Exhibit 10(b)


§ 12101, et seq.; the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.;
the Employment Retirement Income Security Act of 1974, as amended, 29 U.S.C. §
1001, et seq.; and the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, et seq.,
which Gellerstedt now has, owns or holds, or claims to have, own or hold, which
Gellerstedt at any time heretofore had, owned or held, or claimed to have,
against each or any of the Releasees, including claims arising under any other
agreement or plan whatsoever, whether oral or written, with respect to matters
up to the time Gellerstedt signs this Agreement; provided, however, that
Gellerstedt does not release any claims for which releases are prohibited by
law. Gellerstedt represents, acknowledges and agrees that he has been provided
with all leave to which he may have been entitled under the Family and Medical
Leave Act. Gellerstedt hereby covenants and agrees, to the fullest extent
permitted by law, not to sue, file any grievance, complaint or arbitration,
commence, or permit to be commenced or filed, any litigation, administrative
charge, or other proceeding against any of the Releasees as described herein,
with respect to any matter whatsoever, including, but not limited to, any matter
arising from or relating to the terms and conditions of his employment with the
Company, the termination of his employment with the Company, and any other
actions taken by the Company concerning Gellerstedt up to the time of the
Retirement Date, except as otherwise provided in this Section 3(A).
B. Release of Claims under the ADEA. In addition to the foregoing, Gellerstedt
hereby knowingly and voluntarily releases and discharges the Releasees,
collectively, separately and severally, from and for any and all liability,
claims, allegations, and causes of action arising under the Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), which he and/or his heirs,
administrators, executors, personal representatives, beneficiaries, and assigns
may have or claim to have against the Releasees. Notwithstanding any other
provision or section of this Agreement, Gellerstedt does not hereby waive any
rights or claims under the ADEA that may arise after the date on which the
Agreement is signed by him.
C. Protected Rights. Nothing contained in this Agreement limits Gellerstedt’
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Securities and Exchange Commission, the Financial Industry
Regulatory Authority, the National Labor Relations Board, the Department of
Labor, the Occupational Safety and Health Administration, or any other
self-regulatory organization or federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents Gellerstedt from
providing truthful testimony in response to a lawfully issued subpoena or court
order or from making other disclosure that are protected under the whistleblower
provisions of federal, state or local law or regulation. Gellerstedt understands
and acknowledges that he does not need the prior authorization of the Company to
make any such reports or disclosures and that he is not required to notify the
Company that he has made such reports or disclosures. Further, this Agreement
does not limit Gellerstedt’ ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. Notwithstanding the foregoing, the
consideration provided to Gellerstedt under this Agreement shall be the sole
relief provided directly by the Company to Gellerstedt for the claims released
herein and Gellerstedt will not be entitled to recover, and hereby waives, any
monetary recovery directly from the Company in connection with any such charge
or proceeding. Further notwithstanding the foregoing, this Agreement does not
limit Gellerstedt’ right to receive an award from any Government Agency in
connection with information provided to any Government Agencies.
D. Company General Release. In consideration of this Agreement, the Company
hereby forever waives, releases and discharges Gellerstedt from any and all
liability, actions, claims demands of lawsuits in law or in equity which the
Company may have had, presently has , or in the future may have, against
Gellerstedt by reason of any act, omission, transaction or event from the
beginning of time, including but not limited to those arising out of or relating
to Gellerstedt’ employment with the Company, provided, however, that the Company
is not releasing Gellerstedt from any claims arising from the facts or
circumstances which Gellerstedt has concealed from the Company or from any
claims arising from any criminal or fraudulent acts or omissions by Gellerstedt
(collectively, the “Unreleased Company Claims”). Further, Gellerstedt
acknowledges and agrees that the Company has not released and is not releasing
any claims under the Company’s incentive-based compensation recoupment policy
(sometimes commonly referred to as a “clawback” policy, as described in the
Company’s various Proxy filings); provided, however, that the Company shall only
enforce such policy against Gellerstedt in a non-discriminatory manner,
reasonably taking into account the circumstances giving rise to the financial
restatement triggering the enforcement of such policy. This release, waiver and
discharge applies to any and all claims against Gellerstedt, known or unknown,
arising under contract or under federal, state or local statutory or common
(including civil tort) law, which have been asserted or which could have been
asserted to the maximum extent permitted by law, without limitation or
exception, other than for the Unreleased Company Claims, for breach of this
Agreement, and for implementation of the clawback policy. It is expressly
understood and agreed by the parties that this Agreement is in full accord,
satisfaction, and discharge of any and all doubtful or disputed claims by the
Company against Gellerstedt (expressly excluding the Unreleased Company Claims,
claims for breach of this Agreement and any implementation of the clawback
policy), and this Agreement has been signed with the express intent of
extinguishing all other claims, obligations, actions or causes of action as
herein described.
E.    Consultation Opportunity Acknowledgment. Gellerstedt hereby acknowledges
and represents that (i) he has been given a period of at least twenty-one
(21) days to consider the terms of this Agreement, (ii) the Company has advised
(or hereby advises) Gellerstedt in writing to consult with an attorney prior to
executing this Agreement, and (iii) Gellerstedt has received valuable and





--------------------------------------------------------------------------------

Exhibit 10(b)


good consideration to which he is otherwise not entitled in exchange for his
execution of this Agreement. Gellerstedt and the Company acknowledge and agree
that any revisions made to this Agreement after it was initially delivered to
Gellerstedt were either not material or were requested by Gellerstedt , and
expressly agree that such changes do not re-start the 21-day consideration
period described above.
The parties hereby acknowledge this Agreement shall not become effective or
enforceable until the eighth (8th) day after it is executed by Gellerstedt (the
“Effective Date”) and that Gellerstedt may revoke this Agreement at any time
before the Effective Date.
In the event Gellerstedt revokes, he shall notify the Company in writing to its
designated agent for this purpose no later than the last day of the revocation
period. Such notice shall be delivered to the Company by national overnight
delivery service such as Federal Express or United Parcel Service, the receipt
of which shall be tracked by the delivery service, and addressed as follows:
Cousins Properties Incorporated
3344 Peachtree Road NE, Suite 1800
Atlanta, Georgia 30326
Attn: General Counsel


4. Denial of Liability or Wrongful Conduct. This Agreement shall not in any way
be construed as an admission by the Company that it has acted wrongfully in any
way. This Agreement shall not in any way be construed as an admission by
Gellerstedt that he has acted wrongfully in any way.
5. No Pending Claims. Gellerstedt represents that he has not filed, nor assigned
to others the right to file, nor are there pending any complaints, charges or
lawsuits against the Releasees with any governmental agency or any court, and
that Gellerstedt shall not file any claims against the Releasees with any
governmental agency or any court at any time hereafter for actions taken up to
and including the Retirement Date with respect to matters released by this
Agreement. Gellerstedt agrees that he will not seek or be entitled to any
personal or representative monetary recovery in any proceeding of any nature
arising out of any of the matters released above.
6. Non-Disparagement. Except as otherwise required by law, Gellerstedt
acknowledges and agrees that, for a period beginning upon execution of this
Agreement and for three (3) years following the Retirement Date, he shall not
make any statement, written or verbal, to any person or entity, including in any
forum or media, or take any action, in disparagement of the Company or any of
the other Releasees, including, but not limited to, negative references to the
Company’s or a Releasee’s services, policy, partners, directors, officers,
managers, members, or employees, or take any other action that may disparage the
Company or a Releasee to the general public and/or the Company’s or Releasee’s
employees, clients, suppliers, and/or business partners. The Company agrees that
it shall direct the members of its Board of Directors and its executive officers
that they shall not for a period of three (3) years following the Retirement
Date make any statement, written or verbal, to any person or entity, including
in any forum or media, or take any action, in disparagement of Gellerstedt,
including, but not limited to, negative references to Gellerstedt’ services, or
take any other action that may disparage Gellerstedt to the general public or
his future employer, clients, suppliers, and/or business partners. All requests
for references or other information from Gellerstedt’ prospective employers
shall be directed by Gellerstedt to the Company’s head human resources officer,
who shall advise that the Company policy is not to provide references and shall
confirm only Gellerstedt’ positions, dates of employment, and compensation with
the Company.
7. Nondisclosure and Non-Solicitation.
A. Confidentiality. Gellerstedt agrees to and shall hold in confidence all Trade
Secrets and all Confidential Information (each as defined below) and will not,
either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
appropriate, or otherwise communicate any Trade Secrets or Confidential
Information to any person or entity, without the prior written consent of the
Company. Gellerstedt’ obligation of non-disclosure as set forth herein with
regard to each item constituting all or any portion of a Trade Secret shall
continue for so long as such item continues to constitute a Trade Secret or
Confidential Information, as the case may be.
“Confidential Information” means data or other information relating to the
business of the Company or a Releasee (other than Trade Secrets) that is or has
been disclosed to Gellerstedt or of which Gellerstedt became aware as a
consequence of or through Gellerstedt’ relationship with the Company or a
Releasee and which has value to the Company or a Releasee, is not generally
known to the Company’s or the Releasee’s competitors (as applicable).
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company or a Releasee (except where
such public disclosure has been made by Gellerstedt without authorization) or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.





--------------------------------------------------------------------------------

Exhibit 10(b)


“Trade Secrets” means information protectable as a trade secret under applicable
law, including, without limitation, and without regard to form: technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy. For purposes of
this Agreement, the term Trade Secret shall not include data or information that
has been voluntarily disclosed to the public by the Company or a Releasee
(except where such public disclosure has been made by Gellerstedt without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.
B. Defend Trade Secrets Act. Gellerstedt is hereby notified that under the
Defend Trade Secrets Act: (i) no individual will be held criminally or civilly
liable under federal or state trade secret law for disclosure of a trade secret
(as defined in the Economic Espionage Act) that is (x) made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or (y) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (ii) an individual who pursues a lawsuit for retaliation
by an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.
C. Non-Solicitation of Employees. Gellerstedt covenants and agrees that for a
period of twelve (12) months following the Retirement Date, Gellerstedt will
not, directly or indirectly, solicit or encourage the solicitation or hiring of
any person who was an employee of the Company at the Retirement Date and who
continues to be an employee of the Company at, or was an employee within six
(6) months before, the date of such solicitation, with whom Gellerstedt had
material contact, by any employer other than the Company for any position as an
employee, independent contractor, consultant or otherwise; provided that this
covenant shall not apply to any employee (i) the solicitation of whom is
approved by the Chief Executive Officer of the Company (such approval to be made
in his or her sole discretion and may be withheld for any or no reason),
(ii) who responds to any public advertisement or (iii) whose employment with the
Company terminated, whether voluntarily or involuntarily, prior to any
discussion with Gellerstedt regarding such matters.
C. Acknowledgements. Gellerstedt acknowledges and agrees that Gellerstedt’
obligations under this Section 7 are reasonable and necessary to protect the
legitimate business interests of the Company and that any claim or cause of
action by Gellerstedt against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
or any other adversely affected Releasee of the covenants and promises in this
Section 7.
D. Reformation. In the event that any of the covenants in this Section 7 is
found by a court of competent jurisdiction to be overly broad or otherwise
unenforceable as written, the parties request the court to modify or reform any
such covenant to allow it to be enforced to the maximum extent permitted by law
and to enforce the covenant as so modified or reformed.
8. Cooperation. Gellerstedt acknowledges and agrees that he will reasonably
cooperate with the Company in any pending or future matters, including without
limitation any litigation, investigation, or other dispute, in which
Gellerstedt, by virtue of Gellerstedt’ employment with the Company, has relevant
knowledge or information, without any further compensation other than what is
provided in this Agreement; provided, however, and notwithstanding the
foregoing, the Company shall compensate Gellerstedt for the reasonable value of
the time required for such cooperation, and shall reimburse Gellerstedt for any
reasonable travel and out-of-pocket expenses incurred in providing cooperation
at its request, the purpose of which reimbursement is to avoid cost to
Gellerstedt and not to influence Gellerstedt’ cooperation.
9. Return of Company Property. On or prior to the Retirement Date, Gellerstedt
will return to the Company all of the Company’s property, including, but not
limited to, keys, passcards, credit cards, computers and related equipment, cell
phones, vendor or customer lists, rolodexes, tapes, software, computer files,
marketing and sales materials, and any other record, data, document or piece of
equipment belonging to the Company. Gellerstedt agrees not to retain any copies
of the Company’s property, including any copies existing in electronic form,
which are in Gellerstedt’ possession or control. Gellerstedt acknowledges that
he has not and will not destroy, delete, or alter any Company property without
the Company’s written consent. This Section shall not be construed to relate to
any of Gellerstedt’ personal information which may be stored on the Company’s
computer that he used before the Retirement Date or personal information that he
had at the Company’s offices before the Retirement Date.
10. Modification. No provision of this Agreement may be changed, altered,
modified or waived except in writing signed by Gellerstedt and an authorized
representative of the Company’s Board of Directors, which writing shall
specifically reference this Agreement and the provisions which the parties
intend to waive or modify.





--------------------------------------------------------------------------------

Exhibit 10(b)


11. Voluntary Agreement/Consultation with Counsel. Gellerstedt acknowledges the
following: (a) he has read and fully understands the terms of this Agreement;
(b) he has agreed to this Agreement knowingly and voluntarily and was not
subjected to any undue influence in agreeing to its terms; (c) has been (or is
hereby) advised by the Company in writing that he may discuss this Agreement
with his personal attorney, and has had an opportunity to do so; and (d) has
been given a reasonable time (of at least 21 days) to consider whether he should
enter into this Agreement.
12. Attorneys’ Fees and Costs. If either party brings a claim released or waived
by or otherwise relating to this Agreement, or breaches any provision hereof,
such party will pay the reasonable attorneys’ fees that are actually incurred by
the prevailing party, in addition to any other damages or relief a court may
award.
13. Entire Agreement. Except as expressly provided herein, this Agreement
constitutes and contains the entire agreement and final understanding concerning
Gellerstedt’ relationship with the Company and the other subject matters
addressed herein between the parties, and supersedes and replaces all prior
negotiations and all other agreements proposed or otherwise, whether written or
oral, concerning the subject matter hereof. Any representation, promise or
agreement not specifically included in this Agreement shall not be binding upon
or enforceable against either party. Notwithstanding the foregoing, the
Indemnification Agreement between the Company and Gellerstedt, dated as of
June 19, 2007 and any certificates of awards issued to Gellerstedt under the
1999 Incentive Stock Plan, the 2009 Plan and the RSU Plan shall survive in
accordance with their respective terms. For further clarity, each of the
foregoing expressly survive and remain in full force and effect, and do not
merge into this Agreement. For the avoidance of doubt, the Change in Control
Severance Agreement between the Company and Gellerstedt, as amended, is
terminated as of April 21, 2020.
14. Applicable Law. This Agreement has been entered into in and shall be
governed by and construed under the laws of the State of Georgia,
notwithstanding its provisions governing choice of law. Gellerstedt acknowledges
and agrees that he was employed by the Company in Georgia. Subject to Section 19
below, any action to enforce any provision of this Agreement shall be brought
exclusively in the appropriate state or federal court in the State of Georgia.
15. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.
16. Headings and Captions. The headings and captions used in this Agreement are
for convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.
17. Construction. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
18. Injunctive Relief/Obligations. Gellerstedt acknowledges and agrees that the
remedy at law for any breach of Sections 6, 7, 8 or 9 hereof will be inadequate
and that in the event of such breach, the Company and/or the Releasees will
suffer irreparable damage. Accordingly, in addition to all other remedies
available, the Company and any other adversely affected Releasee will therefore
be entitled, in aid of any arbitration conducted pursuant to Section 19 hereof,
to temporary, preliminary or permanent injunctive relief from a court enjoining
said breach or threatened breach without having to post a bond or other
security. The existence of any claim, demand, action or cause of action of
Gellerstedt against any Releasee shall not constitute a defense to the
enforcement by the Company or any Releasee of any of the covenants or agreements
herein. The existence of any claim, demand, action or cause of action of the
Company or any Releasee shall not constitute a defense to the enforcement by
Gellerstedt of any of the covenants or agreements herein.
19. Arbitration. Except as provided in Section 18 and below, any disputes or
claims of any kind or nature, including the arbitrability of claims under this
Agreement, between Gellerstedt and the Company for any reason whatsoever, shall
be settled by final and binding arbitration in Atlanta, Georgia under the
Federal Arbitration Act. The parties expressly agree that this Agreement
involves interstate commerce and shall be governed by the provisions of the
Federal Arbitration Act, 9 U.S.C. § 1 et seq., to the exclusion of any different
or inconsistent state or local law, ordinance or judicial rule. Any disputes
concerning the interpretation or the enforceability of this Agreement, including
without limitation its revocability or voidability for any cause, the scope of
arbitrable issues, and any defense based upon waiver, estoppel, or laches, shall
be decided by the arbitrator.
Prior to filing a demand for arbitration, the party seeking arbitration shall
serve upon the other party written notice of an intent to arbitrate hereunder
listing the claims to be arbitrated. Thereafter, the parties shall, for a period
of two weeks, first attempt in good faith to resolve any such claim through
informal negotiation. If the claim is not resolved, the arbitration shall be
administered by an arbitration agency mutually agreeable to Gellerstedt and the
Company, before an arbitrator mutually agreeable to Gellerstedt





--------------------------------------------------------------------------------

Exhibit 10(b)


and the Company. Should the Company and Gellerstedt be unable to mutually agree
upon an arbitration agency or an arbitrator within four weeks of either party’s
written notice of intent to arbitrate hereunder, or within two weeks from the
time any court or other judicial body orders arbitration, the arbitration shall
be administered by the American Arbitration Association before an arbitrator
mutually agreeable to Gellerstedt and the Company. If Gellerstedt and the
Company are thereafter unable to agree upon an arbitrator, the arbitrator shall
be selected in accordance with the rules of the American Arbitration
Association.
Upon the request of either party, the arbitrator’s award shall include findings
of fact and conclusions of law. Discovery in the arbitration by or to each party
shall presumptively be limited to five depositions (including experts),
twenty-five interrogatories (including subparts), and thirty document requests
(including subparts). In considering the relevancy, materiality, and
admissibility of evidence, the arbitrator shall take into account, among other
things, applicable principles of legal privilege, including the attorney-client
privilege, the work product doctrine, the self-evaluative privilege, and
appropriate protection of the Company’s Trade Secrets, personnel records, and
other Confidential Information or proprietary information. Any arbitration of
any claim by Gellerstedt pursuant to this Agreement may not be joined or
consolidated with any other arbitration(s) by or against the Company, including
through any class arbitration. Any arbitration of any claim by the Company
pursuant to this Agreement may not be joined or consolidated with any other
arbitration(s) by or against Gellerstedt . Notwithstanding any other provision
of this Agreement, either party may seek temporary, preliminary, or permanent
injunctive relief to aid and give effect to the arbitration required by this
Section. If any provision of this Section is found to be invalid or
unenforceable, such provision shall be severed or modified as necessary to
permit this Section to be upheld and enforced to the maximum extent permitted by
law.
20. Notice. All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered personally or sent by
registered or certified mail, postage prepaid, return receipt requested, or sent
by overnight courier, addressed as follows:
To the Company:    Cousins Properties Incorporated
3344 Peachtree Rd
Suite 1800
Atlanta, Georgia 30326
Attn: General Counsel


To Gellerstedt:    Mr. Lawrence L. Gellerstedt, III
12 Chatham Road
Atlanta, Georgia 30305


21. Intentionally Omitted.
22. 409A. The parties to this Agreement intend that all payments and benefits
under this Agreement be exempt from or comply with section 409A of the Internal
Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------

Exhibit 10(b)


GELLERSTEDT ATTESTS THAT HE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS
THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS THAT
GELLERSTEDT MAY HAVE AGAINST THE COMPANY.






Date:                    
Lawrence L. Gellerstedt, III                    






COUSINS PROPERTIES INCORPORATED
COUSINS EMPLOYEES LLC
COUSINS PROPERTIES LP




By:                                        Date:                                    
Pamela F. Roper
EVP & General Counsel







